Citation Nr: 9925036	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-51 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Susan M. Allen, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeals of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 1996, the RO denied the claim of entitlement to 
service connection for PTSD and also denied entitlement to a 
total rating based on individual unemployability.  The 
veteran was informed of the decision via correspondence dated 
in the same month.  In March 1996, the veteran submitted a 
notice of disagreement with the denial of service connection 
for PTSD and for the denial of a total rating based on 
individual unemployability.  A statement of the case was 
promulgated in March 1996.  

The hearing officer noted that the veteran dropped the issue 
of individual unemployability during the March 1996 RO 
hearing.  By letter dated in July 1996, the veteran's spouse 
and agent of record indicated that the issue of entitlement 
to service connection for PTSD should be dropped but the 
issue of entitlement to a total rating based on individual 
unemployability should be continued.  

The RO sent letters to the veteran requesting clarification 
as to whether he wished to continue either of his appeals.  
The veteran did not reply to the letters.  The veteran 
submitted VA Form 9 in November 1996 which included both the 
PTSD issue and the individual unemployability issue.  The 
Board finds that the issues on appeal are as set forth on the 
title page.  

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran did not engage in combat in service.

2.  The veteran is not in receipt of any decoration denoting 
combat involvement.

3.  A diagnosis of PTSD has not been linked to a verified 
stressor.

4.  The medical evidence of record does not establish a clear 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.304(f) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records demonstrates that the 
veteran was hospitalized in service in September 1970.  It 
was noted that he had done well until October 1969 when he 
began a tour of duty in Vietnam.  His tour of duty in Vietnam 
was turbulent, marked with frequent transfers and letters of 
admonition to amend his behavior.  He admitted that he was 
constantly high on marijuana, cocaine and opium.  

At one point the veteran had sought psychiatric treatment 
because of his fears that the "Black Panthers" were after 
him.  He felt, however, that the psychiatrist he consulted 
was trying to brainwash him.  In August 1970, the veteran 
went absent without leave (AWOL).  He sought psychiatric help 
for "mental problems" while AWOL.  The veteran was 
diagnosed with acute moderate paranoid schizophrenic reaction 
which had been treated and partially improved.  It was 
recommended that the veteran be presented to a Physical 
Evaluation Board.  

Associated with the service medical records is a report of a 
Medical Board Proceedings.  The diagnosis was acute moderate 
paranoid type schizophrenic reaction which was manifested by 
paranoid ideation, grandiosity, loose associations, poor 
judgment and lack of insight.  It was determined that the 
veteran had a marked impairment for further military duty.  

Review of the service personnel records shows that the 
veteran served in Vietnam as evidenced by his receipt of the 
Vietnam Service Medal.  He did not receive any awards or 
decorations denoting participation in combat.  His military 
occupational specialty was listed as lineman.  

Post-service, the veteran was hospitalized numerous times at 
VA facilities beginning in December 1973.  Pertinent 
diagnoses included paranoid type schizophrenic reaction, 
personality disorder, depression, cyclothymic personality 
disorder, drug inducted psychosis and character disorder.  

On an interdisciplinary assessment dated in October 1988, it 
was noted that the veteran reported he had been assigned to 
six different combat units while in Vietnam.  He had no 
history of flashbacks.  He denied being a POW and denied 
incurring any combat injuries.  It was also reported that the 
veteran was 10 percent service-connected for PTSD.  No 
pertinent Axis I diagnosis was included.  

On a separate treatment record dated in October 1988, it was 
recommended that the veteran be evaluated for PTSD.  No 
stressors were reported.  

In October 1988, the veteran reported that he had been 
involved in active combat in Vietnam.  The impression was 
rule out affective disorder versus adjustment disorder 
dysthymia.  

On a December 1988 hospitalization record it was noted that 
the veteran had denied involvement in active combat in 
Vietnam.  

On a separate hospitalization record for December 1988 to 
January 1989, it was noted the veteran claimed he had 
unresolved PTSD issues.  

On a discharge summary for a period of hospitalization from 
January 1989 to April 1989, it was noted that the veteran was 
service-connected for PTSD.  The Axis I diagnoses were poly-
drug substance abuse, toxic ingestion of controlled 
substances and acute brain syndrome secondary to possible 
drug ingestion.  

A VA outpatient treatment record dated in January 1989, noted 
that the veteran was being treated for suspected PTSD by 
brainwave training.  

The report of a September 1990 VA examination has been 
associated with the claims file.  The diagnosis from the 
examination was paranoid schizophrenia.  

The veteran appeared for a RO hearing in November 1990.  His 
spouse and agent testified that she was a registered nurse 
with a Master's degree in maternal child nursing.  She 
further testified that she did not have extensive training or 
exposure to psychiatric cases.  The veteran and his spouse 
testified as to the treatment the veteran had received for 
his schizophrenia at VA facilities.  They alleged that he had 
PTSD as well as schizophrenia.   

Private treatment records from P. T., M.D. have been 
associated with the claims file.  In August 1991, the doctor 
indicated that the veteran required outpatient counseling for 
PTSD.  In October 1991, she wrote that although VA diagnosed 
the veteran with schizophrenia, she felt that he probably had 
PTSD with an underlying personality disorder.  No stressors 
were reported.  


In November 1991, the veteran was examined by R. L., Ph. D.  
He was referred to the psychologist for outpatient therapy by 
VA.  The Axis I diagnosis was delayed onset PTSD.  The only 
stressor reported in the examination report was that the 
veteran "was exposed to the insanity of the Vietnam 
situation and was exposed to a variety of mind altering 
substances and he appears to have become swallowed up in the 
historical madness of that time..."

On a Memorandum dated in December 1993, the chief of the 
psychology service at a VA Medical Center reported that the 
veteran had never been treated for PTSD with brain wave 
training by E. G. P., M.D. 

By letter dated in October 1994, the veteran provided a list 
of his claimed stressors.  He reported that he served with 
the 1st Cavalry Division, 13th Signal Battalion in Phuoc Vinh.  
He reported numerous mortar and rocket attacks occurred in 
Phuoc Vinh.  In November 1969, shelling occurred at Phuoc 
Vinh.  In December 1969, a mortar attack inflicted casualties 
at the base camp located at Phuoc Vinh.  In January 1970, the 
base camp was again shelled.  The veteran reported that he 
had observed a soldier who was cut in half by a helicopter 
blade.  

While serving with the "HHB Arty and Svc Btry of the 1/30 
Arty, Long Binh" the "first shirt" was "fragged" shortly 
after the veteran arrived.  The veteran witnessed the deaths 
of several soldiers due to a rocket/mortar attack at Phuoc 
Vinh on May 15, 1970.  He further reported that while flying 
near the Ho Chi Minh trail, his helicopter was shot down and 
he was taken prisoner by the Viet Cong.  He reported that he 
was tortured for several days and then managed to escape.  He 
reported that he experienced recurrent flashbacks of his time 
in Vietnam.  The veteran included copies of newspaper 
articles which reported on the shelling in Vietnam.  The 
veteran was not personally mentioned in the articles.  


A VA PTSD examination was conducted in January 1995.  It was 
noted that the history provided for the examination was from 
the veteran as the claims file was not available for review.  
The veteran complained of experiencing flashbacks of his 
Vietnam experiences.  He reported that he had never been a 
POW during the war.  The pertinent Axis I diagnoses were 
paranoid schizophrenia by history and PTSD by patient 
history.  The examiner specifically reported that no old 
records were available for review during the examination and 
that the diagnoses were based on patient information.  

The veteran was hospitalized from April 1995 to May 1995.  
The pertinent discharge diagnosis was PTSD by history and 
status post schizophrenia by history.  No stressors were 
reported.  

A social work service report was promulgated in April 1995.  
The veteran denied being a POW and also denied participation 
in combat.  

A private psychiatric examination was conducted in August 
1995 by A. E. V., M.D.  The examination consisted of a 
longitudinal history, a horizontal history and a mental 
status examination.  The veteran reported that while 
stationed in Vietnam, his unit was mortared and rocketed 
daily.  He observed one soldier whose head was blown off by a 
mortar round.  Another time he observed a group of 
approximately fifteen soldiers who were injured by an 
explosive round.  He was transferred from one unit to 
another.  He was near a first sergeant when he was blown up.  
He reported being involved in a helicopter crash and 
subsequent capture by enemy soldiers.  

The veteran indicated that he was tortured for three days 
before escaping by playing dead.  He reported that since 1971 
he had had constant flashbacks and dreams of Vietnam.  The 
pertinent Axis I diagnoses were chronic severe PTSD, 
dysthymic disorder per history, and psychotic disorder not 
otherwise specified.  It was noted on the Axis IV diagnosis 
that the veteran had severe combat experiences.  It was also 
noted that there was a probable diagnostic error at the time 
of the veteran's first hospitalization.  

In October 1995, the U. S. Army and Joint Services 
Environmental Support Group (ESG) responded to the RO's 
request for confirmation of the veteran's claimed stressors.  
Unit histories were reviewed from the 1st Battalion, 30th 
Artillery.  The histories show that that unit's base camp 
(Camp Gorvad) was located in the area of Phuoc Vinh, Vietnam.  
The histories further document enemy attacks on Camp Gorvad 
during 1970.  Unit records from the 1st Cavalry Division 
documents that Camp Gorvad sustained enemy attacks during the 
first week of May 1970.  It was noted that stressors such as 
the veteran witnessing casualties were seldom found in combat 
records.  

The veteran's spouse and agent submitted a statement in 
October 1995.  She reported that the veteran had difficulty 
maintaining employment and that his psychiatric disorder was 
under rated.  She reported on psychiatric symptomatology she 
observed.  

The transcript of a March 1996 RO hearing has been associated 
with the claims file.  The veteran's spouse testified that 
she was the veteran's representative as well as a retired 
nurse.  The veteran testified that he had exposure to dead, 
dying and wounded soldiers while stationed in Vietnam.  He 
reported that he was subject to rocket and mortar attacks.  
He had knowledge that a first sergeant was blown up with a 
grenade by an American trooper.  He contended that he was on 
a helicopter that was shot down in Cambodia and captured.  He 
alleged that later he was able to escape and return to his 
unit where he was considered AWOL.  The veteran testified 
that his wife was not a lay person and had a Masters Degree.  

In March 1996, ESG provided further information on the 
veteran's claimed stressors.  Research of unit records of the 
1st Battalion, 30th Field Artillery revealed that on November 
4, 1969 and on January 21, 1970, Camp Gorvad, located near 
Phuoc Vinh, Vietnam, received enemy attacks.  Attacks were 
also documented on May 15, 1970 but none were mentioned at 
Camp Gorvad.  

Records from the 13th Signal Battalion revealed that on 
December 2, 1970, Bo Duc and Bu Dop received enemy attacks.  
It was further noted that records of POW's and Missing in 
Action (MIA) maintained by the Defense Intelligence Agency 
did not indicate that the veteran had ever been a POW or an 
MIA.  The veteran had to provide further information on the 
death of the first sergeant in order to research the 
incident.  

An April 1996 report of a psychiatric evaluation has been 
associated with the claims file.  The report was based on 
interviews with the veteran, psychiatric testing and a review 
of the claims file.  With regard to Vietnam stressors, the 
veteran reported that he was sitting in an ammo dump in 
September when the base was rocketed.  The soldier next to 
the veteran was hit in the throat, spraying the veteran with 
blood.  There also was sniper fire.  He reported being near a 
sergeant who was killed by one of his own troops.  He 
observed a helicopter co-pilot who was cut in half by a 
helicopter blade, which blew body parts all over the veteran.  
Thereafter, the helicopter turned sideways and blew up.  

It was the examiner's opinion that the diagnosis of the 
veteran's mental disorder had been disputed in the past as a 
result of the veteran's failure to tell the truth, especially 
when he was aware that past psychiatric records were not 
available for review and also because the majority of past 
clinicians had been unable to review the veteran's 
psychiatric and military records.  

It was the examiner's opinion that the veteran did not suffer 
from PTSD and had been malingering the symptoms of PTSD.  The 
veteran had reported to the examiner that he was experiencing 
symptoms of PTSD on a daily basis and at maximum intensity.  
He described a significant disruption in his life with 
virtually every symptom of PTSD.  The examiner noted, 
however, that there was not a single mention of any PTSD 
symptomatology prior to the diagnosis of PTSD by R. L., Ph. 
D. beginning in 1991.  It was also pointed out that there was 
not a single observation by a trained psychiatric staff 
member suggesting the occurrence of flashbacks.  

The examiner noted that there was no reference to any 
symptoms of PTSD that were not also symptoms of polysubstance 
abuse or personality disorder.  The diagnosis of the 
veteran's PTSD appeared to be iatrogenic.  The examiner noted 
that R. L., Ph. D. did not mention any combat exposure or 
experiences in Vietnam as the precipitating event for the 
veteran's PTSD.  The examiner noted that the only symptoms R. 
L., Ph. D. reported in support of his diagnosis of PTSD were 
irritability, mood disturbance, short term memory problems, 
feelings of confusion and difficulty in clarifying thought 
processes.  While some of these symptoms were consistent with 
a diagnosis of PTSD, they were also consistent with a 
diagnosis of polysubstance abuse and personality disorder.  
The examiner opined that when these reported symptoms 
occurred without the other symptoms needed in order to 
diagnose PTSD, "a more parsimonious diagnosis is that of 
substance abuse and personality disorder, not PTSD."  

The examiner addressed the report by Dr. V. by noting that 
this report was four years after R. L., Ph. D. had suggested 
the diagnosis of PTSD.  "By that time, [the veteran] clearly 
understood the symptom criteria for PTSD and presented most 
of them to [Dr. V.].  Without supportive documents, [Dr. V.] 
made the only diagnosis that he could, given the symptom 
complex presented to him."  Dr. V. did not have the 
chronology of records to see the slow evolution of the 
veteran's concept of PTSD.  Dr. V. also did not have the 
benefit of knowing what information presented by the veteran 
was untrue.  

The examiner opined that had Dr. V. known that the veteran 
had a substantial and ongoing history of substance abuse, had 
multiple problems adjusting in the service as opposed to 
being told that there were no problems at all, having an 
accurate understanding of when the veteran developed numbness 
in the finger, having an accurate view of the lack of 
reported symptomatology since 1971, and having an accurate 
view of the veteran's legal problems as opposed to believing 
that the veteran had no problems with the law, Dr. V.'s 
diagnosis "may have been considerably different."  

The examiner noted the veteran had alleged that his mental 
disorder was not accurately assessed by psychiatric personnel 
at VA facilities.  The examiner found, however, based on a 
review of the clinical evidence of record, that none of the 
trained clinical personnel had ever reported PTSD symptoms of 
flashbacks, avoidance, inability to associate with veterans, 
inability to discuss Vietnam or the veteran's experiences in 
Vietnam, or inability to be around anything suggesting an 
experience in Vietnam.  "Not only did [the veteran] never 
mention these symptoms to the evaluator, the symptoms were 
never noted in any of the intake notes, progress notes or in 
discharge summaries."  The examiner found it 
"incomprehensible" that symptoms at the level described by 
the veteran could have existed for twenty-five years without 
multiple references by other clinicians.  

The examiner found the veteran had no basis to suggest that 
his PTSD had delayed onset until after seeing R. L., Ph. D.  
It was pointed out that the veteran informed Dr. V. that he 
had continuous flashbacks and dreams since 1971.  The veteran 
also informed the examiner that he had been ravaged by PTSD 
symptoms every day since leaving Vietnam.  

It was the doctor's opinion that the veteran never had 
schizophrenia but rather had a substance-induced psychiatric 
disorder.  The examiner also found that S. A.'s medical 
opinions had reduced probative value because "she has 
received no training as a psychiatric nurse diagnostician."  
S. A. has "no clinical skills to make her diagnosis [of 
PTSD] credible."  

The examiner noted that the veteran had been hospitalized at 
VA facilities that treated Vietnam veteran's with PTSD.  
There were frequent discussions about combat experiences as 
well as general experiences in Vietnam.  The examiner opined 
that if the veteran was as sensitive to this stimuli as he 
described, his response would have been obvious, and noted by 
various psychiatric teams who were trying to afford the 
veteran the best diagnosis and treatment possible and would 
have been referenced in intake summaries, progress notes 
and/or discharge summaries.  

It was the examiner's opinion that the veteran had alcohol 
dependence, cannabis dependence, and polysubstance 
dependence.  It was also the examiner's opinion that the 
veteran's diagnosis if schizophrenia was confused for 
polysubstance dependence and that he had a personality 
disorder not otherwise specified with features of antisocial, 
paranoid, borderline, narcissistic, avoidant and schizoid 
characteristics.  It was also the examiner's opinion that the 
veteran was malingering in his claim of PTSD.  

A response to the April 1996 report of a psychiatric 
evaluation was received at the RO in May 1999.  The veteran's 
spouse reported that based on conversations with the veteran, 
it was her opinion that the veteran's initial descriptions of 
flashbacks made to medical personnel in 1970 were termed or 
classified as hallucinations.  She noted that the veteran had 
experienced numbing, a foreshortened sense of future, a 
strong anger response and a strong startle response.  She 
opined that the veteran's substance abuse was self-medicating 
behavior.  She reported that the veteran had been truthful 
when consulting with medical personnel.  

It was alleged that the appeals Board was biased against the 
veteran and did not consider the reports of the private 
independent therapists.  It was reported that the examiner 
who conducted the April 1996 psychiatric examination informed 
the veteran he was biased against the veteran because he had 
reviewed the VA file.  It was argued that at the time of the 
veteran's assignment to Vietnam, he was not impaired by a 
substance or mental condition.  It was conceded that specific 
instances of combat trauma were not discussed with Dr. Lang.  

It was alleged that there was no records documenting that the 
veteran had been formally evaluated for PTSD in his VA 
contacts.  S. A. reported that she had a comprehensive 
psychiatric rotation in her Baccalaureate degree program but 
had not been employed as a psychiatric nurse.  She had been 
employed to teach nursing students during their psychiatric 
rotation at Otero College.  She found it inappropriate for 
the examiner who conducted the April 1996 examination to 
attack her credibility.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Initially, the Board finds that the veteran is not a combat 
veteran.  While there is evidence of record demonstrating 
that he served in Vietnam, he did not receive any awards or 
decorations indicative of combat exposure.  His military 
occupational specialty was reported as lineman which was not 
a combat specialty.  

The veteran has reported the following in-service stressors:  
being involved in active combat while stationed in Vietnam; 
being subjected to rocket and mortar attacks (sometimes 
claimed on a daily basis) including specifically at Phuoc 
Vinh in November 1969, December 1969, and January 1970; 
observing a soldier cut in half by a helicopter blade which 
sprayed the veteran with body parts and the subsequent crash 
of the helicopter involved; the killing of a first sergeant 
by one of his own troops; witnessing the deaths of several 
soldiers due to rocket and mortar attacks on May 15, 1970; 
becoming a POW and being tortured by the enemy for a short 
period of time after being shot down; observing a soldier 
whose head was blown off by a mortar round; being exposed to 
dead, dying and wounded soldiers; and sitting in an ammo dump 
during a rocket attack and witnessing a soldier who was hit 
in the throat and being sprayed by the soldiers blood.  

The RO attempted to verify the occurrence of the stressors 
via the ESG.  ESG was able to document that the base camp the 
veteran's unit was stationed at sustained enemy attacks on 
November 4, 1969, on January 21, 1970 and in the first week 
of May, 1970.  Attacks were documented on May 15, 1970 but 
none were reported for the veteran's base camp.  There was no 
evidence of record demonstrating that the veteran had ever 
been a POW.  

The only stressor the veteran has reported which has been 
verified is the fact that his base camp was subjected to 
rocket and mortar attacks.  However, there is no evidence of 
record verifying the veteran's actual exposure to such 
attacks.  The Board has placed reduced probative value on the 
veteran's reported stressors.  The Board notes several 
inconsistencies in the evidence of record.  The veteran 
informed some medical professionals that he had been involved 
in combat while in Vietnam.  He denied this participation to 
other health care providers.  He reported on several 
occasions that he had been a POW.  He denied every being 
captured at other times.  

ESG was unable to document the veteran's being a POW.  He 
reported at one time that his unit had been subjected to 
daily mortar and/or artillery attacks.  However, ESG has not 
documented daily attacks on any of the military facilities 
the veteran was stationed at while serving in Vietnam.  The 
one date the veteran provided of an attack at Phuoc Vinh, 
allegedly on May 15, 1970 wherein he reported actually 
witnessing casualties was not confirmed by ESG.  It was noted 
that attacks occurred on May 15, 1970, but none were reported 
at the base camp the veteran's unit was assigned to.  The 
Board notes that the veteran did not provide any specific 
information regarding any of the claimed stressors other than 
what he was able to obtain from newspaper articles.  He did 
not provide names, dates, locations or units of any of 
alleged casualties he reported observed.  

As reported above, the only stressor the veteran reported 
which could be considered to be verified by ESG was the fact 
that his base camp was rocketed and/or mortared.  However, as 
indicated above, the Board has placed reduced probative value 
on the veteran's reports of alleged in-service stressors.  As 
there is no separate verification of any of the alleged 
specific stressors which should be capable of substantiation 
such as the veteran's status as a POW, and based on the 
reduced probative value placed on the veteran's reports of 
in-service stressors, the Board finds none of the veteran's 
claimed in-service stressors has been verified.  





Even if the Board were to concede that the veteran was 
subjected to the stressor of in-service mortar and rocket 
attacks, the Board still finds that service connection for 
PTSD is not warranted based on a preponderance of the 
evidence.  

PTSD was diagnosed in 1991 by R. L., Ph. D.  In October 1991 
P. T., M.D. reported that the veteran probably had PTSD.  A 
January 1995 VA PTSD examination report included a diagnosis 
of PTSD by history.  In August 1995, A. E. V., M.D. opined 
that the veteran had chronic, severe PTSD.  Hospitalization 
records also include diagnoses of PTSD by history.  
Significantly, none of the above referenced medical 
professionals had access to the veteran's complete military 
and medical records when they made their diagnoses.  In 
contrast to the above, an April 1996 psychiatric examination 
report was promulgated based on an extensive review of the 
claims file as well as interviews with the veteran.  

This examination resulted in the opinion that the veteran was 
malingering in his claim for PTSD.  In support of this 
opinion, the examiner noted that despite 20 years of 
treatment for mental disorders as well as substance abuse, 
and despite the fact that the veteran reported to the 
examiner that he had been experiencing symptoms of PTSD on a 
daily basis and at a maximum intensity, there was no mention 
of PTSD symptomatology prior to the diagnosis of PTSD by R. 
L. Ph. D. in 1991 which could not also be attributed to 
substance abuse or a personality disorder.  The examiner 
found it incomprehensible that symptoms at the level 
described by the veteran could have existed for twenty-five 
years without multiple references to such symptomatology by 
other clinicians.  

The Board places greater probative weight on the April 1996 
examination wherein the examiner had access to the veteran's 
complete claims files.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than an opinion based on the 
veteran's reported history).  

Although a diagnosis of PTSD is deemed to be based on the 
appropriate diagnostic criteria, Cohen v. Brown, 10 Vet. 
App. at 140, the probative value of the medical opinion is, 
nonetheless, affected by the accuracy of the underlying 
assumptions upon which the opinion is based.  Reonal v. 
Brown, 5 Vet. App. 458 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  

Medical evidence that relies on history provided by the 
veteran is not probative.  The Court has made clear that 
medical opinions based on a history furnished by the veteran 
and unsupported by the clinical evidence are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993). 

The Board notes that the veteran's spouse is a retired nurse.  
She reported that she was employed at one time training 
future nurses during their psychiatric rotations.  However, 
as pointed out by the April 1996 psychiatric examination 
report, the veteran's spouse had not received any training as 
a psychiatric nurse diagnostician.  The Board places reduced 
probative value on her testimony and allegations regarding 
the diagnosis and etiology of her husband's PTSD.  The 
veteran's spouse's opinions do not carry sufficient weight in 
the Board's eyes to overturn the finding of the psychiatrist 
who conducted the April 1996 psychiatric evaluation.  

For these reasons the Board has determined that a clear 
diagnosis of PTSD has not been established.  The Board has 
considered the applicability of the regulation requiring that 
any reasonable doubt regarding service connection be resolved 
in the veteran's favor, and finds that reasonable doubt does 
not exist because there is not an equal balance of positive 
and negative evidence.  38 C.F.R. § 3.102 (1998).  


ORDER

Entitlement to service connection for PTSD is denied.  

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  The Board has determined that service 
connection is in effect for paranoid type schizophrenia.  

The Board notes the last time the veteran underwent a VA 
examination for mental disorders was in April 1996.  The 
Board finds such examination is too far removed from the 
present in order to accurately assess the symptomatology the 
veteran experiences from his service-connected disability.  
Additionally, the Board notes the examiner who conducted the 
April 1996 evaluation opined that the veteran did not have 
schizophrenia.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

Accordingly, this case is REMANDED for further development:

1.  The RO should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who have recently 
him for his service-connected schizophrenia.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected 
schizophrenia, paranoid type, currently 
evaluated as 30 percent disabling.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by paranoid 
schizophrenia, if present.  If there are 
other psychiatric disorders found, in 
addition to paranoid schizophrenia, the 
examiner should specify which symptoms 
are associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiaric disorder other than paranoid 
schizophrenia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
paranoid schizophrenia, and, if not so 
related, whether the veteran's paranoid 
schizophrenia has any effect on the 
severity of any other psychiatric 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's service-
connected paranoid schizophrenia.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of paranoid 
schizophrenia is changed following 
examination the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must 
express an opinion as to the impact of 
the appellant's service-connected 
schizophrenia on his ability to obtain 
and retain substantially gainful 
employment.  




The examiner must opine as to whether 
paranoid schizophrenia per se has 
rendered him unable to perform 
substantially gainful work.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to a total disability rating 
for compensation purposes on the basis of 
individual unemployability.  The RO should 
also document its consideration of the 
applicability of 38 C.F.R. §§ 3.321, 4.16(b) 
(1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







